Citation Nr: 0612644	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-25 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than March 24, 2002, 
for the grant of service connection for bilateral hearing 
loss and tinnitus.





ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from August 
1959 to August 1961.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, D.C., which 
granted the veteran's claims for service connection for 
bilateral hearing loss and tinnitus effective retroactively 
from March 24, 2002 (the date the RO received his claim for 
these conditions).  Subsequently, his case was transferred to 
the RO in Pittsburgh, Pennsylvania, which forwarded it to the 
Board for appellate review.

Per his request, the RO twice scheduled the veteran for a 
hearing before the Board - initially in December 2004 and 
more recently in September 2005.  According to his June 2004 
substantive appeal (VA Form 9 and attachment), 
he acknowledged even when making this request that it might 
be difficult to arrange and appear for his hearing since he 
is living in the bush - 200 miles south of Perth, Western 
Australia, where the nearest U.S. Consulate is located.  So 
as a possible alternative, he said that he might be able to 
attend a hearing ("interview") at the Consulate, if this 
could be done perhaps by telephone hook-up with the 
U.S. Embassy in Canberra.  He also indicated in a November 
2004 statement, in response to the notification of his 
upcoming first hearing in December 2004, that it was going to 
be impossible for him to attend that hearing because of his 
distant residence in Australia, so instead, if provided the 
necessary information he was willing to have a local lawyer 
in Pittsburgh represent him if the hearing could not be 
reschedule for around December 2005 - when he would be 
traveling to the U.S.  In response, the RO sent him a letter 
in May 2005 indicating that it could not recommend a lawyer 
for him to use, that it also could not schedule a hearing 
outside the continental U.S. (so not in Australia), and that 
he had other options insofar as having a different type of 
hearing, instead, or submitting a statement to the American 
Embassy or Consulate in Perth, etc.  The RO also indicated 
when the Board would be conducting future hearings at the RO, 
in order to possibly reschedule the hearing for during one of 
those occasions.  That is when the RO subsequently 
rescheduled the hearing for September 2005, which 
unfortunately he again could not make.  There is no 
indication he has since contacted the RO to try and 
reschedule his hearing - yet again.  Thus, his appeal will 
be processed as if he withdrew his hearing request.  
38 C.F.R. § 20.704(d) (2005).

Also in his June 2004 substantive appeal (VA Form 9), the 
veteran indicated he wanted to file additional claims for 
higher ratings for his hearing loss and tinnitus.  (He said 
he wants his VA compensation payment raised by a nominal 20 
percent).  But since these additional claims have not been 
adjudicated by the RO, much less denied and timely appealed 
to the Board, they are referred to the RO for appropriate 
development and consideration.  The Board does not currently 
have jurisdiction to consider them.  See 38 C.F.R. § 20.200 
(2005).


FINDING OF FACT

The veteran's claims for service connection for bilateral 
hearing loss and tinnitus were received by the RO on March 
24, 2002.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
March 24, 2002, for the grant of service connection for 
bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.156, 3.159, 3.400 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

With regard to the veteran's disagreement with the effective 
date assigned, the RO provided him with a VCAA notice letter 
in September 2003.  See Huston v. Principi, 17 Vet. App. 195 
(2003) (the VCAA requires that VA advise the veteran that 
evidence of an earlier-filed claim is necessary to 
substantiate a claim for an earlier effective date).  The 
letter provided him with notice of the evidence needed to 
support his claim that was not on record at the time of the 
letter, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  The 
letter satisfied the first three notice requirements outlined 
in 38 C.F.R. § 3.159(b)(1) and Pelegrini II, but did not 
include the specific language of the "fourth element" 
mentioned above.  



In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claims.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. at 130 (Ivers, J., dissenting).  In addition, the 
General Counsel's opinion stated VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is harmful or prejudicial to 
the claimant.  For example, where the claimant is asked to 
provide any evidence that would substantiate his or her 
claim, a more generalized request in many cases would be 
superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letter requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005) rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).



The question of whether the veteran is entitled to an 
earlier effective date is a "downstream issue," or, in 
other words, an issue arising from his original claims for 
service connection.  During the pendency of this appeal, on 
March 3, 2006, the U.S. Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim - including the 
degree of disability and the effective date of an award.  
Dingess/Hartman  v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755, at *8 (Vet. App. March 6, 2003).  Specifically, 
with regard to the effective date, the Court stated that VA 
"must notify the claimant that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim, when the evidence that establishes the basis for a 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge."  Id. at *12, citing Wright v. Gober, 
10 Vet. App. 343, 347 (1997).  Here, the veteran was 
provided this information in the September 2003 VCAA letter.  
So this letter satisfied the notice requirements specified 
in Dingess/Hartman.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  This timing requirement also applies to the elements 
of the claim that relate to the effective date assigned.  
Dingess, 2006 WL 519755, at *13.  But in situations such as 
this, the Court has clarified that where the VCAA notice was 
not issued until after the initial adjudication in question, 
VA does not necessarily have to vitiate the initial decision 
and start the whole adjudicatory process anew.  Rather, VA 
need only ensure the veteran receives or since has received 
content-complying VCAA notice such that he is not prejudiced. 
Id. at *17, citing Mayfield, 19 Vet. App. at 128. 



Here, the September 2003 VCAA notice letter provided the 
veteran with ample opportunity to respond before the May 2004 
statement of the case (SOC), wherein the RO adjudicated his 
claim for an earlier effective date based on the additional 
evidence that had been obtained since the initial rating 
decision in question.  He did not respond to the VCAA notice 
and has not otherwise indicated he has any additional 
relevant evidence to submit or which needs to be obtained.  
So under these circumstances, the Board finds he was afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim by VA, and thus, essentially cured 
the error in the timing of notice.  Id.  

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), and private medical records 
were also submitted.  As mentioned, he has not indicated he 
has any additional relevant evidence to submit or which needs 
to be obtained.  The record reflects that the facts pertinent 
to the claim have been developed to the extent possible and 
that no further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  That 
is to say, "the record has been fully developed, " and it 
is "difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Statutes and Regulations

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as 
otherwise provided, the effective date of an evaluation and 
an award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date the claim was received or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.



The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant that 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 5102; 38 C.F.R. §§ 3.1(p), 3.155(a); see also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 
3.151(a).  All claims for benefits filed with the VA, formal 
or informal, must be in writing.  See Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran's formal claim for service connection was 
received by VA on March 24, 2002.  The Board has reviewed the 
claims file and does not find there are any prior 
communications from him that could be construed as an 
informal claim for the disabilities at issue.  See 38 C.F.R. 
§ 3.155.  In fact, there had been no communication from him 
since November 1969 - when he submitted copies of marriage 
and birth certificates in relationship with his educational 
assistance allowance.



In his June 2004 substantive appeal, the veteran argues that 
the law establishing a March 2002 effective date is unfair 
because he has had hearing loss ever since his discharge from 
military service in 1961.  He says he did not file a claim 
for compensation because he was not aware that he might be 
entitled to such benefits.  But unfortunately, under the 
circumstances, the law is quite clear in this matter.  The 
effective date for the award of service connection is the 
date the claim was received or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400.  And here, the 
claim was not received until March 24, 2002.  So the Board 
has no choice but to deny his claim for an earlier effective 
date.

For these reasons, the claim for an earlier effective date 
for the grant of service connection for bilateral hearing 
loss and tinnitus must be denied because the preponderance of 
the evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
  

ORDER

The claim for an effective date earlier than March 24, 2002, 
for the grant of service connection for hearing loss and 
tinnitus is denied.



____________________________________________
Keith W. Allen 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


